      Case 2:20-cv-00172-WHA-WC Document 8 Filed 04/21/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

MARK TWAIN MORTON, # 230027,                )
                                            )
      Petitioner,                           )
                                            )
      v.                                    )   Case No. 2:20cv172-WHA
                                            )           [WO]
PATRICE RICHIE JONES, et al.,               )
                                            )
      Respondents.                          )

                                    ORDER

      On March 19, 2020, the Magistrate Judge filed a Recommendation to which

no timely objections have been filed. (Doc. # 7.) Upon an independent review of

the record and upon consideration of the Recommendation, it is ORDERED that

      (1) The Recommendation (Doc. # 7) is ADOPTED; and

      (2) This case is TRANSFERRED to the United States District Court for the

Northern District of Alabama pursuant to the provisions of 28 U.S.C. § 2241(d).

      DONE this 21st day of April, 2020.



                            /s/ W. Harold Albritton
                          W. HAROLD ALBRITTON
                          SENIOR UNITED STATES DISTRICT JUDGE
